In the

     United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
Nos. 15‐1520 & 15‐1561 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 
                                  v. 

JERMAINE R. SPEED AND RICO J. SPEED, 
                                              Defendants‐Appellants. 
                      ____________________ 

         Appeals from the United States District Court for the 
                       Central District of Illinois. 
        Nos. 14‐cr‐20056 & 14‐cr‐20057 — Colin S. Bruce, Judge. 
                      ____________________ 

   ARGUED NOVEMBER 5, 2015 — DECIDED JANUARY 19, 2016 
                ____________________ 

   Before FLAUM, MANION, and ROVNER, Circuit Judges. 
     MANION, Circuit Judge. Rico and Jermaine Speed are cous‐
ins  who  were  caught  dealing  crack  in  the  city  of  Kankakee, 
Illinois. Rico also sold firearms and ammunition in violation 
of  the  law.  After  the  cousins  each  serve  18  years  in  federal 
prison,  they  must  each  complete  eight  years  of  supervised 
release.  These  consolidated  appeals  focus  on  three  identical 
challenges to Rico’s and Jermaine’s conditions of supervised 
release:  the  district  judge’s  decisions  to  limit  contact  with 
2                                         Nos. 15‐1520 & 15‐1561 

felons, impose alcohol‐related restrictions, and prohibit them 
from using dangerous weapons. We affirm, while clarifying 
the  standards  of  review  that  apply  when  defendants  chal‐
lenge conditions of supervised release. 
                          I. Background 
   When  Rico  and  Jermaine  Speed  sold  cocaine  base,  also 
known  as  crack  cocaine,  their  drug  deals  were  secretly  re‐
ported  to  law  enforcement.  Rico  Speed  sold  30  grams  of 
crack to a confidential informant once, and sold firearms and 
ammunition to the same informant four times, between 2011 
and  2013. After  he  was  indicted  on  four  counts,  he  pleaded 
guilty to one count of possessing a firearm as a felon and one 
count  of  knowingly  distributing  crack.  Jermaine  Speed  was 
indicted on four counts for selling cocaine four times in 2010 
and 2011: he sold 8.9 grams, 10.2 grams, 27.2 grams, and 29.6 
grams  of  cocaine  to  a  confidential  informant.  He  pleaded 
guilty to the last count only, for his largest cocaine sale. 
    In  separate  sentencing  hearings,  District  Judge  Colin 
Bruce varied downward and imposed 216 months in prison, 
or  18  years,  on  each  defendant.  Judge  Bruce  also  sentenced 
each to the mandatory eight years of supervised release. 
     When  Judge  Bruce  began  these  sentencing  hearings,  Ri‐
co’s attorney and Jermaine’s attorney each offered objections 
to  the  presentence  investigation  reports  (PSRs)  provided  by 
probation, but neither attorney objected to the PSRs’ recom‐
mended  conditions  of  release. As  probation  read  its  recom‐
mendations  for  supervised‐release  conditions,  Judge  Bruce 
adopted the conditions and reasoning found in each PSR. 
   First,  for  both  Rico  and  Jermaine,  the  district  court  re‐
quired  that  “[t]he  defendant  shall  not  knowingly  meet, 
Nos. 15‐1520 & 15‐1561                                             3

communicate,  or  otherwise  interact  with  any  person  whom 
he  knows  to  be  a  convicted  felon  or  to  be  engaged  in,  or 
planning to engage in, criminal activity, unless granted per‐
mission to do so by the probation officer.” The district court 
reasoned that this would give each defendant his best chance 
of  succeeding  in  supervised  release,  by  keeping  him  away 
from people who would entice him to commit crimes. 
     Second, Judge Bruce directed each defendant that “[y]ou 
shall, at the direction of the U.S. Probation Office, participate 
in a program for alcohol treatment, including testing, to de‐
termine  if  you  have  used  alcohol.  You  shall  abide  by  the 
rules  of  the  treatment provider.” Judge  Bruce reasoned that 
it  is  not  unusual  for  drug‐dependent  individuals  to  drink 
more alcohol when drugs become unavailable. As he noted, 
alcohol‐treatment  programs  would  also  require  Rico  and 
Jermaine to abstain  from alcohol.  Later, in  his written  judg‐
ments, Judge Bruce added this language to the conditions of 
release: “You shall refrain from any use of alcohol.” 
   Third,  although  the  PSR  contained  no  recommendation 
on this issue, the district judge added a condition during the 
oral  sentencings.  He  ordered  that  Rico  and  Jermaine  “shall 
not  possess  a  firearm,  ammunition,  destructive  device,  or 
any other dangerous weapon.” Judge Bruce did not provide 
reasons for imposing this condition on either defendant. 
   Rico and Jermaine Speed now bring these direct appeals. 
                          II. Discussion 
A. Waiver 
    We  begin  with  the  government’s  argument  that  the 
Speeds  waived  their  rights  to  appeal  their  conditions  of  re‐
lease because they never objected below. 
4                                             Nos. 15‐1520 & 15‐1561 

    Waiver requires a defendant to intentionally surrender a 
known right. United States v. Hinds, 770 F.3d 658, 665 (7th Cir. 
2014).  On  this  issue  of  appealing  supervised‐release  condi‐
tions,  we  recently  explained  that  there  is  no  waiver  if  a  de‐
fendant “merely answered ‘[n]o’” when a district court gen‐
erally  invited  legal  objections  to  a  sentence.  Id.  To  waive  a 
right in response to a general question, at the end of sentenc‐
ing the defendant must (1) expressly approve the condition, 
or (2) have a strategic reason to avoid raising an argument in 
the sentencing hearing. Id. 
   Here,  neither  defendant  expressly  approved  the  chal‐
lenged conditions of release, so that path to waiver is closed.  
    The  government  urges  that,  because  Rico  told  the  court 
he was taking this criminal conviction as his opportunity to 
“grow[] up to be like a man,” it would have been strategical‐
ly unwise for him to also object to conditions on his interac‐
tions  with  felons,  alcohol  consumption,  and  possession  of 
dangerous  weapons.  This  could  be  true,  but  it  is  merely 
speculative.  Though  we  draw  no  conclusions  here,  it  could 
also  be  that  Rico  believed  that,  as  a  mature  man,  he  could 
handle  things  like  responsible  drinking.1  The  government 
has  not  shown  that  Rico  actually  waived  a  right.  And  con‐
cerning Jermaine, the government suggests no strategic rea‐
son at all for him to withhold objections. This path to waiver 
is also closed. 


                                                 
      1  We also note the irony in the government’s request that we allow 

Rico to be treated “like a man,” while it argues that his drinking must be 
monitored for nearly a decade. 
Nos. 15‐1520 & 15‐1561                                                   5

    In  arguing  that  the  Speeds  waived  their  right  to  appeal, 
the  government  relies  in  part  upon  our  decision  in  United 
States  v.  Garcia‐Segura,  717  F.3d  566  (7th  Cir.  2013).  Under 
Garcia‐Segura,  as  later  described  in  Donelli,  a  defendant 
waives  his  right  to  appeal  mitigation  arguments  if  a  trial 
judge asks whether the defendant needs “any further elabo‐
ration” of the reasons for a sentence and the defendant says 
no.  United States v.  Donelli,  747  F.3d  936,  941  (7th  Cir.  2014). 
The  government  urges  that,  when  the  district  court  in  this 
case  asked  whether  there  was  “anything  unclear  or  confus‐
ing,” the Speeds waived their rights to appeal because their 
attorneys answered “no” or “I can’t think of anything else.” 
These  facts  might  appear  to  satisfy  Garcia‐Segura,  as  de‐
scribed  in  Donelli,  but  we  never  intended  to  imply  that  a 
general  “anything  else?”  results  in  the  waiver  of  a  specific 
right.  Instead,  Garcia‐Segura’s  protection  of  affirmative,  spe‐
cific waiver holds true: 
    we encourage sentencing courts to inquire of defense 
    counsel  whether  they  are  satisfied  that  the  court  has  ad‐
    dressed  their  main  arguments  in  mitigation.  If  the  re‐
    sponse is in the affirmative, a later challenge for fail‐
    ure to address a principal mitigation argument under 
    the  reasoning  of  Cunningham  would  be  considered 
    waived.  If  not,  the  trial  court  would  have  the  oppor‐
    tunity to clarify whether it determined that the argu‐
    ment was “so weak as not to merit discussion,” lacked 
    a factual basis, or has rejected the argument and pro‐
    vide a reason why. 
Garcia‐Segura, 717 F.3d at 569 (emphasis added). Here, when 
the  defendants  merely  answered  a  generalized  question 
about  whether  they  were  confused,  Garcia‐Segura  was  not 
6                                            Nos. 15‐1520 & 15‐1561 

met.  Rico  and  Jermaine  did  not  affirmatively  waive  specific 
rights. 
    For  these  reasons,  we  conclude  that  neither  defendant 
waived  his  right  to  appeal  the  conditions  of  supervised  re‐
lease. 
B. Supervised Release: The Standards of Review 
    Turning  to  the  substance  of  the  Speeds’  appeal,  we  first 
consider  what  standard  of  review  controls.  On  procedural 
error, we conduct de novo review of whether a district court 
made  sufficient  findings  to  support  conditions  of  release. 
United  States  v.  Moore,  788  F.3d  693,  696  (7th  Cir.  2015).  The 
standard  of  review  we  apply  to  substantive  error  has  been 
less clear. 
    The  government  argues  that  plain‐error  review  applies. 
As the Speeds note, however, we have recognized “tension” 
in whether we review unobjected‐to conditions for plain er‐
ror or abuse of discretion. See United States v. Kappes, 782 F.3d 
828, 844 (7th Cir. 2015) (quoting United States v. Shannon, 743 
F.3d 496, 499 (7th Cir. 2014)) (internal marks omitted). 
    In United States v. Hinds, we called the standard of review 
“an  open  question”  when  defendants  failed  to  object  to  su‐
pervised‐release  conditions  below.  Hinds,  770  F.3d  at  665. 
Hinds  deferred  resolving  this  issue  because  the  defendant 
prevailed  under  either  standard.  Id.  Other  Seventh  Circuit 
cases  have  likewise  declined  to  specify  the  standard  where 
the outcome was the same either way. See Kappes, 782 F.3d at 
844  (gathering  citations).  We  have  cautioned  defendants, 
however,  against failing  to  object to supervised‐release con‐
ditions  on  the  belief  that  we  will  continue  treating  the  two 
standards as interchangeable. Id. 
Nos. 15‐1520 & 15‐1561                                                7

    In  general,  our rule  has  been to review for abuse  of  dis‐
cretion when defendants contest conditions of release in the 
district  court,  while  examining  uncontested  conditions  for 
plain error. Id. (citing United States v. Baker, 755 F.3d 515, 522 
(7th Cir. 2014); United States v. Ross, 475 F.3d 871, 873 (7th Cir. 
2007)).  When  we  are  reviewing  uncontested  conditions, 
plain‐error  review  is  generally  fitting:  it  is  consistent  with 
the standard of review in other criminal appeals. When a de‐
fendant  fails  to  object  to  evidence  at  trial,  for  example,  we 
review  for  plain  error.  United  States  v.  Rangel,  350  F.3d  648, 
650 (7th Cir. 2003). Likewise, if a defendant does not object to 
a  prosecutor’s  statements  in  district  court,  we  review  for 
plain  error.  United  States  v.  Sandoval,  347  F.3d  627,  631  (7th 
Cir.  2003).  We  thus  hold  that  we  apply  plain‐error  review 
when a defendant fails to object to supervised‐release condi‐
tions  below,  while  reviewing  for  abuse  of  discretion  when 
the defendant does object in district court. See United States v. 
Poulin,  No.  14‐2458,  2016  WL  51387,  at  *4  (7th  Cir.  Jan.  5, 
2015). 
     As  we  have  previously  recognized,  however,  this  stand‐
ard may need to be adjusted if the sentencing hearing is the 
first  time  that  a  defendant  is  faced  with  a  condition  of  su‐
pervised release. See Kappes, 782 F.3d at 843–44. If a condition 
appears  in  a  statute  or  the  Sentencing  Guidelines,  the  de‐
fendant is charged with being on notice of the condition. Id. 
at 842. Sentencing judges are encouraged to provide advance 
notice of potential supervised‐release conditions. Id. Specific 
advance notice is only required, however, if a condition does 
not appear in a federal statute or the Sentencing Guidelines. 
Id.  Thus,  if  a  condition  (1)  is  imposed  on  the  defendant  at 
sentencing and (2) does not appear in a statute or the Guide‐
8                                          Nos. 15‐1520 & 15‐1561 

lines, we will review for abuse of discretion even if the sur‐
prised defendant failed to object at sentencing. 
  With these holdings on standards of review, we now ex‐
amine the Speeds’ three objections to conditions of release. 
C. Supervised Release: The Conditions 
    When  a  sentencing  judge  imposes  conditions  of  super‐
vised  release,  they  must  reasonably  relate  to  four  factors. 
These are “[1] the defendant’s offense, history, and character‐
istics; [2] the need for deterrence; [3] the need to protect the 
public  from  the  defendant;  and  [4]  the  need  to  provide  the 
defendant  with  treatment.”  United  States  v.  Musso,  643  F.3d 
566, 571 (7th Cir. 2011) (citing 18 U.S.C. § 3583(d)). Any con‐
dition  must  reasonably  relate  to  the  first  factor.  18  U.S.C. 
§ 583(d)(1). It also cannot deprive more liberty than reasona‐
bly  necessary  to  achieve  the  latter  three  factors.  18  U.S.C. 
§ 3583(d)(2). 
     1. Contact with felons 
    Rico and Jermaine object first to the restriction on contact 
with felons during supervised release. This case picks up the 
thread where United States v. Thompson, 777 F.3d 368 (7th Cir. 
2015),  left  off.  In  Thompson,  the  court  found  a  condition  of 
release vague when it barred a defendant from “associat[ing] 
with  any  person  convicted  of  a  felony,  unless  granted  per‐
mission” by the probation officer. Id. at 377. 
    Our decision in Thompson suggested instead telling a de‐
fendant  that  he  may  not  “meet,  communicate,  or  otherwise 
interact  with  a  person  whom  he  knows  to  be  engaged,  or 
planning to be engaged, in criminal activity.” Id. And in the 
Speeds’ cases, the following condition was imposed on both 
defendants:  “The  defendant  shall  not  knowingly  meet, 
Nos. 15‐1520 & 15‐1561                                                 9

communicate,  or  otherwise  interact  with  any  person  whom 
he  knows  to  be  a  convicted  felon  or  to  be  engaged  in,  or 
planning to engage in, criminal activity, unless granted per‐
mission  to  do  so  by  the  probation  officer.”  This  language 
makes the meaning of “association” clear. Further, it requires 
scienter  and  goes  beyond  Thompson  by  creating  a  safety 
valve  for  probation‐approved  interactions  with  felons  and 
criminals. 
     Rico and Jermaine do not object to the ban on interacting 
with  people  who  are  actually  committing  crimes,  but  they 
appeal the prohibition on interacting with people convicted 
of  felonies.  This  is  not  an  abstract  argument.  The  cousins, 
who will enter supervised release as felons themselves, urge 
that  this  condition  will  restrict  their  constitutional  freedom 
of  association  with  people  in  their  family  and  community. 
For that matter, the condition prevents them from interacting 
with each other during their terms of supervised release, un‐
less their probation officers grant permission. 
    The  Speeds  do  not  cite  any  cases  on  how  this  condition 
violates  the  Constitution,  however,  and  we  do  not  find  any 
grounding  for  their  argument.  On  the  contrary,  prohibiting 
contact  with  felons  is  not  an  unusual  federal  condition  of 
supervised release, particularly where probation officers can 
approve  the  requested  contact.  See,  e.g.,  id.;  United  States  v. 
Walker, 742 F.3d 614, 615 (5th Cir. 2014); United States v. Pee‐
bles, 624 F.3d 344, 346 (6th Cir. 2010); United States v. Napulou, 
593  F.3d  1041,  1044  (9th  Cir.  2010);  United  States  v.  Charles, 
531  F.3d  637,  639  (8th  Cir.  2008);  United  States  v.  Smith,  436 
F.3d 307, 309 (1st Cir. 2006). If Rico or Jermaine needs to in‐
teract with a family member, friend, colleague, or any other 
individual  with  a  felony  conviction,  he  can  speak  with  his 
10                                         Nos. 15‐1520 & 15‐1561 

probation  officer,  who  knows  the  individual  circumstances 
and can approve appropriate requests. 
    Because this condition does not appear in a statute or the 
Guidelines,  we  review  for  abuse  of  discretion.  The  district 
judge did not abuse  his discretion when imposing this con‐
dition. 
      2. Alcohol consumption, testing, and treatment 
    The Speeds next challenge the alcohol‐related conditions 
of their supervised release. 
    They argue first that the written judgment’s ban on all al‐
cohol  consumption  is  inconsistent  with  the  oral  sentence, 
and that the oral sentence governs. It is well established that 
an  oral  sentence  controls  if  it  conflicts  with  the  written 
judgment.  United  States  v.  Johnson,  765  F.3d  702,  710–11  (7th 
Cir.  2014). At  the  Speeds’  sentencings,  the  probation  officer 
stated that “any treatment program [the defendant] is in will 
require  him  to  abstain  from  alcohol,”  and  the  district  court 
expressly  adopted  that  statement.  There  is  no  conflict  be‐
tween  this  statement,  or  other  statements  the  court  made 
during  the  hearing,  and  the  written  judgment’s  full  ban  on 
drinking alcohol. Thus, the conflict rule is not triggered and 
the written judgment stands. 
    The  Speeds  also  contend  that,  because  the  district  court 
did  not  actually  restrict  their  alcohol  consumption,  there  is 
no purpose in requiring them to undergo alcohol testing and 
treatment. To begin with, the district court’s ban on all alco‐
hol  consumption  is  effective.  Even  were  it  not,  the  testing 
and  treatment  requirements  would  be  appropriate  condi‐
tions. Rico has a prior conviction for driving under the influ‐
ence, and he underwent alcohol treatment after that convic‐
Nos. 15‐1520 & 15‐1561                                             11

tion. Though he claimed to have stopped drinking, he admit‐
ted  daily  marijuana  use.  It  was  permissible  for  the  district 
court  to  conclude  that  Rico  might  return  to  alcohol  if  he 
could  not  use  drugs during  supervised  release.  In  addition, 
Jermaine admits in his briefing to “usually” drinking alcohol 
“two or three times a week when he is upset or depressed.” 
This is also sufficient support for the district court’s decision. 
   These  conditions  also  do  not  appear  in  a  statute  or  the 
Guidelines  and,  once  again,  we  conclude  that  the  district 
court did not abuse its discretion. 
   3. Dangerous weapons 
    Finally,  the  defendants  challenge  the  ban  on  possessing 
“a firearm, ammunition, destructive device, or other danger‐
ous weapon.” 
    First, the Speeds argue that they received no notice of this 
condition. But this is an enumerated special condition of re‐
lease. Under Sentencing Guideline § 5D1.3(d)(1), if a defend‐
ant is being sentenced for a felony, the recommendation is to 
impose  “a  condition  prohibiting  the  defendant  from  pos‐
sessing  a  firearm  or  other  dangerous  weapon.”  The  Speeds 
are  deemed  to  have  notice  of  this  condition  because  it  was 
enumerated  in  the  Guidelines.  See  Kappes,  782  F.3d  at  842. 
Their notice argument therefore fails. 
    Second,  the  Speeds  object  because  the  district  judge  did 
not  explain  this  condition  of  release  at  the  sentencing  hear‐
ing.  We  review  the  condition  in  light  of  the  judge’s  com‐
ments during the full sentencing hearing. Id. at 859. Rico was 
pleading  guilty  to  being  a  felon  in  possession  of  a  firearm, 
while Jermaine was seen in illegal possession of a pistol. On 
facts like these, it was reasonable for the district judge to re‐
12                                         Nos. 15‐1520 & 15‐1561 

strict their access to firearms. And the defendants both con‐
cede that, as convicted felons, they cannot possess firearms. 
This  condition  therefore  relates  at  least  to  the  defendants’ 
histories and the need to protect the public going forward. 
    Third, the defendants argue that “dangerous weapon” is 
a  vague  term.  We  recently  addressed  this  issue  in  United 
States v. Armour, 804 F.3d 859, 869 (7th Cir. 2015), where we 
concluded  that  a  condition  prohibiting  dangerous  weapons 
provides sufficient notice of the prohibited conduct to a per‐
son of reasonable intelligence. Armour recognized that, “alt‐
hough [i]t would be better if the [condition] stated that ‘dan‐
gerous  weapon’  includes  objects  used,  though  not  designed 
to be used, as weapons … it is not a fatal infirmity.” Id. (in‐
ternal marks omitted). The condition is not vague. 
     The  defendants  correctly  observe  that  courts  put  a  wide 
range of objects in the dangerous‐weapons category: a car, a 
metal hoe, shoes, and more. See United States v. Schoenborn, 4 
F.3d 1424, 1432 (7th Cir. 1993). In short, a dangerous weapon 
can  mean  “virtually  any  object  given  appropriate  circum‐
stances.” Id. But how the defendant uses it matters: the defi‐
nition  of  a  dangerous  weapon  “turns  not  on  the  object’s  la‐
tent  capability  alone,  but  also  on  the  manner  in  which  the 
object was used.” Id. While the Speeds urge that there is no 
scienter  requirement,  the  person  holding  the  shoe  (or  any 
other potential dangerous weapon) is the one with the pow‐
er  to  keep  it  a  mere  shoe  or  transform  it  into  a  dangerous 
weapon.  
   The  Speeds  had  notice  of  this  condition  because  it  ap‐
pears as a special condition in the Guidelines. On plain‐error 
review, we conclude that the district court did not err. 
Nos. 15‐1520 & 15‐1561                                 13

                      III. Conclusion 
   The supervised‐release conditions are thus AFFIRMED.